Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following final office action is in response to the reply filed January 3, 2021.

Drawings
The applicant’s comments concerning the replacement sheets of figures 1 and 2 are not persuasive because the replacement sheets of figures 1 and 2 have not been submitted.
Accordingly, the drawings are still objected to because it is unclear why the door panel is highlighted with speckles in figure 1.  It appears that the door panel 2 should be shown in the same fashion that the handle is shown in figure 1.  Figures 2 and 3 are objected to because the mounting groove 21 is not shown properly in both figures.  Note that figure 2, which is an end view of the invention, shows the mounting groove 21, however, figure 3 shows the mounting groove terminating before the edge of the door panel 2.  In order for figure 2 to agree with figure 3, the mounting groove 21 would need to extend to the edge of the door panel 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The title of the invention is confusing.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested the applicant change the title to --A KITCHEN CABINET DOOR-- to avoid confusion.
The abstract of the disclosure is objected to because “[a] door type of kitchen cabinet” on line 1 is grammatically awkward and confusing.  It is suggested said recitation be changed to --A kitchen cabinet door-- to avoid confusion.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “[a] door of kitchen cabinet” on line 1 of claims 1, 2, 4 and 5 render the claims indefinite because they are grammatically incorrect.  Also see “by milling with a milling depth” on line 11 of claim 1.  Recitations such as “disposed at” on line 6 of claim 1 render the claims indefinite because it is unclear what spatial relationship the applicant is attempting to set forth.  Recitations such as “is formed with” on line 10 of claim 1 render the claims indefinite because it is unclear how the door panel can be formed with a mounting portion when the mounting portion is milled into the door panel.  Recitations such as “closely” on lines 12 and 13 of claim 1 render the claims indefinite because they are relative terms whose meaning is not defined by the specification and are not readily ascertainable by one with ordinary skill in the art.  Recitations such as “the decoratice plate” on lines 12 and 14 of claim 1 render the claims indefinite because they lack antecedent basis.  Recitations such as “equal to that of the decorative plate” on lines 14-15 of claim 1 render the claims indefinite because it is unclear to what dimension of the decorative plate the applicant is referring.




Allowable Subject Matter
Claims 1, 2, 4 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the combination of a closing strip disposed at a bottom portion of the decorative plate and a thickness of the decorative panel being equal to the milling depth.  See claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634